                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

RICHARD JOHNSON,

                         Petitioner,                                     4:18CV3136

          vs.
                                                                            ORDER
BUREAU OF ALCOHOL, TOBACCO,
FIREARMS, AND EXPLOSIVES,

                         Respondent.


          Petitioner has submitted a motion to proceed in forma pauperis. (Filing No. 1.) After
reviewing the request, I will deny the motion without prejudice to reassertion. From a review of
the motion, it appears Petitioner has sufficient funds to pay the costs of this suit. It appears he has
an unencumbered home, $2,600 in a savings account, as well as a 401K valued at $45,551.


          Accordingly,

          IT IS ORDERED that Petitioner’s motion to proceed in forma pauperis (Filing No. 1) is
denied.

          Dated this 15th day of October, 2018.

                                                       BY THE COURT:

                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge
